Citation Nr: 0500791	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  02-20 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease (CAD).

3.  Entitlement to service connection for colonic ischemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1941 to October 
1945.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2001 rating action that denied service 
connection for hypertension, CAD, and colonic ischemia.  A 
Notice of Disagreement was received later in December 2001, 
and a Statement of the Case (SOC) was issued in April 2002.  
A Substantive Appeal was received in December 2002.

In his Substantive Appeal, the veteran requested a hearing 
before RO personnel.    By letter of January 2003, the RO 
notified the veteran that such a hearing had been scheduled 
for him for a date in February.  By letter later in January 
2003, the veteran, through his representative, requested that 
the hearing be re-scheduled.  By letter of March 2003, the RO 
notified the veteran that the requested hearing had been 
scheduled for him later that month.  On the scheduled date of 
the hearing, the veteran cancelled the hearing and accepted 
in lieu thereof an informal conference with a RO Decision 
Review Officer (DRO); a copy of the conference report is of 
record.  As reflected in the May 2003 Supplemental SOC 
(SSOC), the RO continued the denials of service connection 
for hypertension, CAD, and colonic ischemia.

In January 2004, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  A SSOC was issued in August 2004, reflecting 
the RO's continued denials of service connection for all 
three disabilities at issue.

In December 2004, the undersigned Veterans Law Judge granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004). 




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Hypertension was first manifested many years post 
service, and the competent evidence establishes no medical 
relationship between hypertension and the veteran's service-
connected shell fragment wound of the right upper quadrant 
and Muscle Group XX with retained foreign bodies in the right 
kidney. 

3.  CAD was first manifested many years post service, and the 
competent evidence establishes no medical relationship 
between CAD and the veteran's service-connected shell 
fragment wound of the right upper quadrant and Muscle Group 
XX with retained foreign bodies in the right kidney. 

4.  Competent medical evidence establishes that the veteran 
has not had, and currently does not have, colonic ischemia.

           
CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A.   §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310(a) (2004).

2.  The criteria for service connection for CAD are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.3.07, 3.309, 
3.310(a) (2004).

3.  The criteria for service connection for colonic ischemia 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  The VCAA 
and its implementing regulations include, upon the submission 
of a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

In the July, October, and November 2001 RO letters, the 
December 2001 rating action, the March 2002 RO letter, the 
April 2002 SOC, the January and March 2003 RO letters, the 
May 2003 SSOC, the June 2003 and January and June 2004 RO 
letters, the August 2004 SSOC, and the December 2004 RO 
letter, the veteran and his representative were variously 
notified of the law and regulations governing entitlement to 
the benefits sought on appeal, the evidence that would 
substantiate his claims, and the evidence that had been 
considered in connection with his appeal.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit information and 
evidence.  

Additionally, the July 2001 and January 2004 RO letters and 
the August 2004 SSOC variously informed the veteran of what 
the evidence had to show to establish entitlement to the 
benefits he sought; what information or evidence VA still 
needed from him; what evidence VA had retrieved and 
considered in his claim; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claim, such as 
medical records (including private medical records), if he 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the latter 2001 and 2004 documents specifically 
informed the appellant of the VCAA's requirements, and 
notified him that he could help with his claims by informing 
VA of any additional information or evidence that he wanted 
it to try to obtain for him, where to send additional 
evidence or information concerning his appeal, and where he 
could request assistance if needed.  The January 2004 RO 
letter specifically notified the veteran to furnish any 
medical and other records that he had in his possession that 
he believed would support his claims.  Accordingly, the Board 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and what evidence will be retrieved by VA has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all four notice 
requirements have been met in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, documents meeting some of the VCAA's notice 
requirements were provided to the veteran in July, October, 
and November 2001, prior to the December 2001 rating action 
on appeal.  However, the Board finds that any lack of full, 
pre-adjudication notice in this case does not prejudice the 
veteran in any way.  

As indicated above, the rating action, numerous RO letters, 
the SOC, and the SSOCs issued between 2001 and 2004 have 
repeatedly explained to the veteran what was needed to 
substantiate his claims.  As a result of RO development and 
the Board's January 2004 Remand, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the veteran's appeal.  The RO 
most recently readjudicated the veteran's claims in August 
2004 on the basis of all the evidence of record, as reflected 
in the SSOC.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board Remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claims, to include 
obtaining extensive VA and private medical and examination 
records from 1946 to 2004.  The veteran and his 
representative have also provided many pertinent medical 
records in connection with this appeal.  In an August 2001 
statement, the veteran reported that he had no additional 
medical evidence to submit.  In March 2003, the veteran 
accepted an informal conference with a RO DRO in lieu of a 
personal hearing.  In a May 2003 statement, the veteran 
reported that he had read the May 2003 SSOC and had stated 
his case completely, and requested that his appeal be 
immediately forwarded to the Board for appellate review.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.    

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims now under 
consideration, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Background

Service medical records are negative for any findings or 
diagnoses of hypertension, CAD, or colonic ischemia.  

Post service, by rating action of January 1946, service 
connection was granted for a SFW of the right upper quadrant 
and Muscle Group XX with RFBs in the right kidney. 

Reports of July 1946 and July 1949 VA examinations (each of 
which included a gastrointestinal series) and a report of VA 
hospitalization in March and April 1966 are negative for any 
findings or diagnoses of hypertension, CAD, or colonic 
ischemia.  

In October 1972, D.C. Cochran, M.D., stated that the veteran 
had a myocardial infarction (MI) in February 1970.

January 1995 and August 1998 DuBois Regional Medical Center 
echocardiograms, an April 1996 VA echocardiogram, and a March 
1999 private medical report show continuing post-service 
evaluation of the veteran for cardiovascular disease, and 
contain no medical evidence linking such disease to military 
service or a service-connected disability.

January 2001 VA abdominal X-rays, a March 2001 VA 
computerized tomography abdominal scan, and a November 2001 
VA genitourinary examination were negative for findings of 
colonic ischemia.

Subsequent VA medical records developed from 2002 to 2004 
show continuing treatment and evaluation of the veteran for 
cardiovascular disease, but no medical evidence linking such 
disease to military service or a service-connected 
disability, and were negative for findings or diagnoses of 
colonic ischemia.

On April 2003 VA examination, the examiner reviewed the 
veteran's service and post-service private and VA medical 
records, and his detailed medical history including 
cardiovascular disease and a shell fragment wound (SFW) of 
the right upper quadrant and Muscle Group XX with retained 
foreign bodies (RFBs) in the right kidney.  He commented that 
there was no history available to document colonic ischemia.  
After examination, the diagnoses included CAD and 
hypertension, and the doctor opined that it was not as likely 
as not that the SFW caused the CAD or hypertension.  With 
respect to the onset of CAD, the physician cited Dr. 
Cochran's notation that the veteran had a MI in February 
1970.  As to the onset of hypertension, the doctor cited a 
September 1999 medical record indicating that the veteran was 
taking antihypertensive medication, which suggested that his 
hypertension dated back to at least that time.  

In June 2004, the same VA physician that examined the veteran 
in April 2003 furnished a supplemental statement in the 
veteran's case.  The doctor again reviewed the veteran's 
service and post-service private and VA medical records.  
With respect to colonic ischemia, the physician stated that 
there was no evidence anywhere in the veteran's medical 
record to document a problem with colonic ischemia; that 
there had been no symptoms suggestive of colonic ischemia at 
the time of the April 2003 VA examination; that there was no 
data in the veteran's record to support a diagnosis of 
colonic ischemia; and that the veteran did not have colonic 
ischemia currently or in the past.  The doctor further opined 
that it was not as likely as not that either CAD or 
hypertension was caused or aggravated by the veteran's SFW of 
the right upper quadrant and Muscle Group XX with RFBs in the 
right kidney.  The physician commented that there was a 
passage of many years between the time of the veteran's SFW 
and the documentation of hypertension; that the medical 
records allowed dating the hypertension only back to 1999, 
well after he veteran sustained the SFW; and that there was 
no evidence of hypertension when he was hospitalized in 1966.       



III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease, including hypertension, becomes 
manifest to a degree of   10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.      

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The extent of 
additional disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A.  Service Connection for Hypertension and for CAD

In this case, the veteran claims service connection for 
hypertension and CAD that he relates to his military service 
and service-connected SFW of the right upper quadrant and 
Muscle Group XX with RFBs in the right kidney.  However, the 
Board notes that there is no competent and probative evidence 
of a nexus between any currently-diagnosed hypertension or 
CAD and the veteran's military service or his service-
connected SFW.  The first objective evidence of CAD and 
hypertension, respectively, was the MI the veteran was noted 
to have suffered in 1970, over        24 years post service, 
and the hypertension the 2003/2004 VA physician noted to have 
been first documented in 1999, nearly 54 years post service; 
neither of those disorders was then medically related to his 
military service or service-connected SFW.  Although 
subsequent post-service VA and private medical records 
through 2004 show continuing treatment and evaluation of the 
veteran for CAD and hypertension, no physician has linked any 
such cardiovascular disease to the veteran's military service 
or his service-connected SFW.  

On the contrary, the sole pertinent opinion on the question 
of medical nexus opinion is the 2003/2004 VA examiner's 
opinion dating the onset of CAD and hypertension to many 
years following separation from service, and that it was not 
as likely as not that either CAD or hypertension was caused 
or aggravated by the veteran's SFW of the right upper 
quadrant and Muscle Group XX with RFBs in the right kidney.  
Significantly, the veteran has neither presented nor alluded 
to the existence of any medical opinion that supports his 
claims.  

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter-
such as whether there is a medical relationship between 
current CAD and hypertension and/or his military service or 
service-connected SFW.  See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  

Under these circumstances, the claims for service connection 
for CAD and for hypertension must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B.  Service Connection for Colonic Ischemia

In this case, the record documents the veteran's claim for 
service connection for colonic ischemia.  However, the 
service medical records are completely negative for 
complaints or findings of any such disorder.  Post-service VA 
and private medical records from 1946 to 2004 are similarly 
negative for pertinent colonic pathology.  Moreover, 
competent, objective evidence-specifically, the 2003/2004 VA 
examiner's reports-establishes that the veteran does not 
currently, nor did he ever at any time, suffer from colonic 
ischemia.  After a review of the veteran's contentions and 
medical history, and comprehensive examination of the 
veteran, the same VA examiner concluded that there was no 
evidence anywhere in the veteran's medical record to document 
a problem with colonic ischemia; that there had been no 
symptoms suggestive of colonic ischemia at the time of the 
April 2003 VA examination; that there was no data in the 
veteran's record to support a diagnosis of colonic ischemia; 
and that the veteran did not have colonic ischemia currently 
or in the past.

The Board accords great probative value to the well-reasoned 
2003/2004 reports and opinions by the same VA physician who 
examined the veteran, and comprehensively reviewed his 
medical history and records in reaching his conclusions.  

Although the veteran may believe that he currently has 
colonic ischemia, as layman without the appropriate medical 
training and expertise, he simply is not competent to provide 
probative (persuasive) evidence on medical matters, such as 
whether he, in fact, suffers from a currently-claimed 
disability.  See Bostain, citing Espiritu.  See also Routen.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  In the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and military service or a service-connected disability), 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, 
service connection for colonic ischemia must be denied 
because the first essential criterion for a grant of service 
connection-evidence that colonic ischemia currently exists-
has not been met.  

Hence, the claim for service connection must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56 
(1990).


ORDER

Service connection for hypertension is denied.

Service connection for CAD is denied.

Service connection for colonic ischemia is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


